Citation Nr: 1141911	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  10-01 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for residuals of fractured ribs. 

2.  Entitlement to service connection for a lower back disorder.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran has several periods of service with the Army National Guard, including from November 1967 to August 1973, with Active Duty for Training (ACDUTRA) from November 4, 1967, to March 18, 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied entitlement to service connection for a back injury, broken ribs with chest pain, and tinnitus, and a July 2008 rating decision of the RO in Albuquerque, New Mexico, which continued the previous denials and denied entitlement to service connection for PTSD.  The RO in Reno, Nevada, currently has jurisdiction.

In a May 2011 rating decision, the Reno RO granted service connection for tinnitus, which is a complete grant of the benefit sought on appeal with regard to that issue such that the matter is no longer before the Board. 

In September 2011, a hearing was held before the undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Veteran contends that he suffers from back and chest pain due to injuries sustained due to assaults perpetrated by his drill sergeant during basic training.  Specifically, he contends that his drill sergeant kicked him in the back into a foxhole or onto a pipe, causing a broken rib and back injury.  He testified that he was treated for the resulting injuries, and ultimately hospitalized, at William Beaumont Hospital in Fort Bliss, Texas, and has suffered from symptoms of back and chest pain continuously since leaving active service.

The Veteran also contends that he currently suffers from PTSD as a result of the incident described above and other instances of abuse perpetrated by his drill sergeant during basic training.  He asserts that his drill sergeant slammed a steel pot on his head, which split his scalp, necessitating medical treatment at one of the clinics near the base, and forced him to engage in other humiliating acts, like waxing the floor with his stomach or eating peanut butter out of a can with his lacerated and bleeding fingers.  He also testified that the soldiers were forced to assault each other.  The Veteran asserts that he reported the abuse to a Captain, as well as his father, a retired Command Sergeant Major in the Army.  He testified that two soldiers in his unit committed suicide due to the environment created by this abuse, although he does not remember their names, and that one soldier was discharged after having his ear bitten off by other soldiers.  Additionally, in an April 2008 statement, the Veteran stated that he was attacked by protestors during his National Guard service in 1972.  The Veteran contends he has regularly sought private and VA treatment from several mental health professionals for the symptoms of PTSD that he has experienced since leaving active military service.

Further efforts should be undertaken to locate the Veteran's complete treatment records from William Beaumont Army Medical Center, in Fort Bliss, Texas.  Records dated February 1968 were received in response to a request submitted to the National Personnel Records Center.  However, a statement from a fellow service member indicates that the Veteran was initially hospitalized in late December 1967.  Furthermore, a direct record request was submitted in January 2007, but was sent to the Beaumont VA Outpatient Clinic in Beaumont, Texas, instead of the William Beaumont Army Medical Center in Fort Bliss, Texas.  Additionally, the dates of treatment listed precede the Veteran's active military service.  Therefore, even though the Veteran reported that he had directly requested the records from the hospital and was told that they were not available in March 2011, the RO/AMC should make an additional attempt to directly request any of the Veteran's treatment records from the William Beaumont Army Medical Center in Fort Bliss, Texas, dated from November 1967 through March 1968.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).  If the records cannot be obtained, the RO/AMC should make a formal determination of unavailability and associate it with the claims folder.
  
As noted above, the Veteran also contends that he suffers from PTSD as a result of the assaults perpetrated by his drill sergeant during basic training and/or his fear of hostile protestors during his National Guard service.  Generally, in order for a claim for service connection for PTSD to be successful, there must be:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between the current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  With regard to the third element, special regulatory provisions may apply based on the specified type of claimed stressor. 

When the PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the account of the stressor incident under 3.304(f)(5).  Examples of such evidence include, but are not limited to, records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted disease; and statements from family members, roommates, fellow service members, or clergy.  Id.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Id.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to, a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.

VA may submit any evidence, including alternate source evidence, to a medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  See Bradford v. Nicholson, 20 Vet. App. 200, 205-07 (2006).  Furthermore, a medical opinion may itself be used to corroborate a personal-assault stressor.  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."); see also Patton v. West, 12 Vet. App. 272, 280 (1999) (holding that after-the-fact medical evidence may fulfill the requirement for credible supporting evidence that the claimed in-service stressor occurred).

The Veteran has been diagnosed with PTSD by a VA psychologist in accordance with the DSM-IV criteria.  See 38 C.F.R. §§ 3.304(f)(3), 4.125.  Therefore, further evidentiary development with regard to his claimed stressors is required before the Board can issue a decision on the claim for service connection for PTSD, to include providing the Veteran with a VA psychiatric examination.  Furthermore, in January 2010, the Veteran correctly noted that VA has never provided him with legally adequate notice with regard to the information and evidence required to substantiate a claim for PTSD based on personal assault.  The Veteran should be advised of the types of evidence that may constitute credible supporting evidence of the stressor in a personal assault case in accordance with 38 C.F.R. § 3.304(f)(5).  

On remand, the RO/AMC should also make arrangements to obtain the Veteran's treatment records from Dr. Smith and/or General Indian Hospital in Albuquerque, New Mexico, dated in 1966; from New Mexico Chiropractic Center, dated since July 2006; and from Craig R. Ottenstein, M.D., dated since January 2004.

Lastly, an effort should be made to obtain any additional VA treatment records for the Veteran showing treatment for any back disorder; chest pain, pressure, or other symptomatology relevant to the Veteran's claimed rib fracture; and/or any psychiatric disorder, dated since May 2011.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter compliant with 38 C.F.R. § 3.304(f)(5) that informs him that evidence from sources other than his service records or evidence of behavior changes may constitute credible supporting evidence of the stressor.  

The Veteran should also be asked to complete a VA form 21-0781a for each claimed stressor in order to obtain the details of the alleged assaults that occurred during his basic training and/or National Guard service.  See M21-1MR, Part IV.ii.1.D.17.k.  

2.  Make arrangements to obtain a complete copy of the Veteran's treatment records, related to his back disorder; chest pain, pressure, or other symptomatology relevant to his claimed rib fracture; and/or any psychiatric disorder, from the VA Medical Center in Las Vegas, Nevada, dated since May 2011.

3.  Make arrangements to obtain a complete copy of the Veteran's treatment records, to include clinical records and hospitalization records, from the William Beaumont Army Medical Center in Fort Bliss, Texas, dated from November 1967 through March 1968.     

Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought and this should be documented for the record. 

4.  Make arrangements to obtain a complete copy of the Veteran's treatment records from Dr. Smith and/or General Indian Hospital in Albuquerque, New Mexico, dated in 1966; from New Mexico Chiropractic Center, dated since July 2006; and from Craig R. Ottenstein, M.D., dated since January 2004.  

Copies of actual treatment records, as opposed to summaries, should be obtained.

5.  Undertake any further appropriate efforts determined to be necessary to request evidence that the stressors identified by the Veteran occurred and/or to corroborate the Veteran's stressors in accordance with the provisions of M21-1MR, Part IV.ii.1.D.14-17.  Specifically, further efforts should be undertaken to verify the Veteran's report of abuse to his Captain, any suicides that occurred in his unit, and any incident where a soldier's ear was bitten off resulting in his discharge.

6.  Thereafter, schedule the Veteran for a VA psychiatric examination for the purpose of ascertaining whether any currently diagnosed psychiatric disorder is etiologically related to his active service.  The claims folder must be made available and reviewed by the examiner.  All indicated testing should be conducted.

The examiner is asked to make the following determinations:

(a) Provide a diagnosis of any disorder found to be present, explicitly conforming to the DSM-IV.

(b) If PTSD is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's PTSD was caused by any of his reported stressors that have been corroborated.

(c) With regard to any uncorroborated stressors perpetrated by the Veteran's drill sergeant during basic training, determine whether the evidence demonstrates whether any behavioral changes in service could be regarded as indicative of the occurrence of trauma.

(d) If so, determine whether (i) the trauma was sufficient to produce PTSD; and (ii) whether there is a link between the current symptomatology and one or more of the established in-service stressors sufficient to produce PTSD. 

(e) If the Veteran is diagnosed with a psychiatric order other than PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disorder had its clinical onset during service or is related to any in-service disease, event, or injury. 

In making these determinations, the examiner must, where appropriate, acknowledge and comment on the lay evidence of record regarding the reported in-service abuse.  Any opinions expressed by the examiner must be accompanied by a complete rationale.

7.  Review the medical examination reports obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

8.  Finally, readjudicate the claims on appeal.  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


